Chester, J.:
The respondent- seeks to sustain the judgment appealed from by invoking thé aid of chapter 701 of the Laws of 1893, but in my opinion that law does not apply to the facts shown here, for the reasons that the bequest appears on its face' to be an absolute one, and 'no trust is attempted to be created by the provision in question. The trial court has, however, found that a trust was created as to the legacy, and that the association of which the plaintiff is president has full legal power to take and hold the same either absolutely or in trust, and has, therefore, awarded the plaintiff a money judg*546ment for the amount thereof. The act of 1893 is one to regulate gifts for charitable purposes, and clearly relates only to gifts in trust for such purposes. The legacy is not expressed to be in trust. It is given directly to the “ Progressive Spiritual Society of Waverly, N. Y.” The parties agree that the testator intended by this language to designate the association of which the plaintiff is president. It is not, however, named as a trustee for any one or for any purpose. The legacy is expressly stated to be used in such manner as the society may deem expedient. It is true that it is stated to be given to it “for the development and advancement of spiritualism at Freeville,” but no persons or beneficiaries are named among whom this 'development or advancement is to be made.. At most it is a gift for a cause, without naming any person or body as cestui que trust who is to be the recipient of the benefits sought to be given. There is nothing in the will showing that the testator desired the plaintiff's association to use the legacy through the agency or for the benefit of the Central Hew York Spiritual Association, of which he was a stockholder and which has heretofore maintained a camp .meeting and held meetings at Freeville. On the contrary, that association is not mentioned in the will, and the legacy, if valid, could be applied, if the plaintiff’s association deemed expedient, in any other way, or through any other agency, for the promotion of spiritualism there. The will provides no method of applying either the principal or the income of the fund for the development and advancement of spiritualism at Freeville, except, that society or association may apply it for that purpose “ in such manner as it may deem most expedient.”
It seems to me that under the authorities such a bequest does not create a trust, and if valid must be held to be intended as an absolute one. ’ (See Matter of Griffin, 167 N. Y. 71; Bird v. Merklee, 144 id. 544; Wetmore v. Parker, 52 id. 450.)
If the gift was intended to be an absolute one to the plaintiff’s society, the act of 1893 cannot be invoked to save it, because, as has been stated, that act applies only to gifts in trust for the purposes specified in the law.
There is ’still another reason why this judgment cannot be sustained. -
The society of which the .plaintiff is president is an unincorpo*547rated voluntary association or society, and, therefore, is incapable of taking a direct bequest to it. (White v. Howard, 46 N. Y. 144 ; Sherwood v. American Bible Society, 1 Keyes, 561; Fairchild v. Edson, 154 N. Y. 199; Murray v. Miller, 178 id. 316.)
No authority has been called to my attention holding directly that the act of 1893 changed the rule laid down in the cases last above cited and in many kindred cases, except Matter of Fitzsimmons (29 Misc. Rep. 731), but in that case the learned surrogate contented himself simply with the expression of his opinion that under the provisions of the law of 1893 the fact that a religious or charitable society was unincorporated did not prohibit it from taking an absolute bequest to it. It seems to me. that there is nothing in the statute that warrants the conclusion he reached. The statute saves a gift, grant, bequest or devise for religious, educational, charitable or benevolent uses from being invalid by reason of the indefiniteness or uncertainty of the persons designated as the beneficiaries, and provides that if in the instrument creating the gift, grant, bequest or devise there is a trustee named to execute the same the legal title to the property shall vest in such trustee, and that if no person be named as trustee, then the title shall vest in the Supreme Court; but nowhere in the statute or in chapter 291 of the Laws of. 1901, which is the only amendment thereto, does it assume to give an unincorporated association power to take or hold such a bequest either absolutely or as a trustee'. For this reason it seems clear that the long dine of decisions made, before the enactment of the statute are still to be given full force and ' under which the plaintiff’s society is incapable of taking the legacy in question.
» Even if I am wrong in my conclusion that the legacy in question is not given in trust, and even if it could properly be held that by the will the legacy is given to the plaintiff’s society in trust for the benefit of some unnamed persons at Freeville, among whom the testator desired to promote the cause of spiritualism, that society being an unincorporated body is incapable under the law of acting as such trustee. Nor does its charter assume to give it any power to do so. Neither the society, therefore, nor the plaintiff as its president can maintain this action to compel the payment of the amount of the legacy.
*548The judgment should be reversed and a new trial granted, with costs to the appellants to abide the event.
Parker, P. J., and Houghton, J., concurred ; Smith, J., "concurred in result"in opinion in which Chase, J., concurred.